DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.  
Group 1, claim(s) 1-13, drawn to a device for generating the Fermi-Pasta-Ulam spectrum.
Group 2, claim(s) 14-20, drawn to a device for generating the Fermi-Pasta-Ulam (FPU) spectrum.
Group 3, claim(s) 21, drawn to a device for generating the Fermi-Pasta-Ulam (FPU) spectrum.
Group 4, claim(s) 22, drawn to a device for generating the Fermi-Pasta-Ulam (FPU) spectrum.
Group 5, claim(s) 23, drawn to a device for therapeutic impact on lesions in body tissues.
Group 6, claim(s) 24, drawn to a device for therapeutic impact at arrhythmia.
Group 7, claim(s) 25, drawn to a device for therapeutic impact on lesions.
Group 8, claim(s) 26, drawn to a method of therapeutic impact on lesions in the body.
Group 9, claim(s) 27, drawn to a method of therapeutic impact at cardiac arrhythmia.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups 1-9 lack unity of invention because even though the inventions of these groups require the technical feature of a resonator for forming the Fermi-Pasta-Ulam (FPU) spectrum, comprising a two-port generator for generating vibrations, each port comprising a coil, a capacitor and a nonlinear controlled electronic element; wherein said coils have opposite winding and are counter connected, have the same number of diameter of turns, and turns of one coil are disposed alternately between turns of the other coil; wherein the generator ports are connected to provide generation of vibrations due to positive feedback between generator ports; a power supply; and a trigger circuit connected to the two-port generator, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ragonese et al. (US 2014/0292419).  Use of a resonator 100 for forming the FPU electromagnetic spectrum comprising a two-port (OUT1, OUT2) generator for generating vi rations, each port comprising a coil (LP1, LP3), a capacitor (C4, C3) and a nonlinear controlled electronic element (M3, M4); wherein said coils have opposite winding (fig. 8) and are counter connected, have the same number and diameter of turns, and the turns of one coil are disposed alternately between the turns of the other coil; wherein the generator ports are connected (fig. 2) to provide generation of vibrations due to a positive feedback between the generator ports; a power supply (VDD, GND) for supplying power to a connection point of the coils; a trigger circuit 60 (fig. 2) connected to the two-port generator as disclosed by Ragonese et al. (abstract, figs. 1-2, 7-8; [0002], [0008-0009], [0014-0015], [0019-0034], [0044-0047], [0052-0054]) are old and well known, as demonstrated by the reference cited performing similarly to the claimed invention.  Therefore the device for generating the FPU spectrum including the resonator lacks novelty and does not make a contribution to the art.  

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Applicant is advised that the reply to this requirement to be complete must include (i)
an election of a species or invention to be examined even though the requirement may be
traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected
invention.
The election of an invention or species may be made with or without traverse. To
preserve a right to petition, the election must be made with traverse. If the reply does not
distinctly and specifically point out supposed errors in the restriction requirement, the election
shall be treated as an election without traverse. Traversal must be presented at the time of
election in order to be considered timely. Failure to timely traverse the requirement will result
in the loss of right to petition under 37 CFR 1.144. If claims are added after the election,
applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37
CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit
evidence or identify such evidence now of record showing the inventions to be obvious variants
or clearly admit on the record that this is the case. Where such evidence or admission is
provided by applicant, if the examiner finds one of the inventions unpatentable over the prior
art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other
invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792